          Case 2:19-cv-01243-APG-NJK Document 59 Filed 12/02/20 Page 1 of 1




 1
 2                             UNITED STATES DISTRICT COURT
 3                                    DISTRICT OF NEVADA
 4
     KENTRELL D. WELCH,
 5                                                           Case No.: 2:19-cv-01243-APG-NJK
            Plaintiff,
 6                                                                      ORDER
     v.
 7                                                                   [Docket No. 41]
     LIGGETT, et al.,
 8
            Defendants.
 9
10         Pending before the Court is Plaintiff Kentrell D. Welch’s motion for appointment of
11 counsel. Docket No. 41. Plaintiff submits that exceptional circumstances exist in this case
12 warranting appointment of counsel. Id. at 9, 11. Specifically, Plaintiff submits that, in 2015, he
13 was adjudicated incompetent based on a neuropsychological evaluation. Id. at 7, 19–30.
14         The Court “must appoint a guardian ad litem – or issue another appropriate order – to
15 protect a[n] … incompetent person who is unrepresented in an action.” Fed.R.Civ.P. 17(c)(2).
16 Further, the Court “is under a ‘legal obligation’ to consider whether an incompetent person is
17 adequately protected.” Jurgens v. Dubendorf, 2015 WL 6163464, at *3 (E.D. Cal. Oct. 19, 2015)
18 (citing United States v. 30.64 Acres of Land, 795 F.2d 796, 805 (9th Cir. 1986)).
19         Accordingly, the Court hereby SETS a hearing for 10:00 a.m. on January 14, 2021, to
20 determine whether Plaintiff is adequately protected in the instant action. Defendants may respond
21 to Plaintiff’s motion – any response must be filed no later than December 21, 2020. As Plaintiff
22 is currently housed in Ely State Prison, the Attorney General’s Office is INSTRUCTED to
23 coordinate with the undersigned’s courtroom deputy, Ari Caytuero, at 702-464-5566, to facilitate
24 Plaintiff’s video conference appearance at the hearing.
25         IT IS SO ORDERED.
26         DATED: December 2, 2020.
                                                _____________________________________
27
                                                NANCY J. KOPPE
28                                              UNITED STATES MAGISTRATE JUDGE
